     Case 2:21-mj-30148-DUTY ECF No. 5, PageID.37 Filed 03/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,                                      Case No. 21-30148

v.

Ylli DIDANI,

         Defendant.
                                        /

                        MOTION AND ORDER TO SEAL
                      COMPLAINT AND ARREST WARRANT

       THE UNITED STATES OF AMERICA requests the court to seal the

Complaint and Arrest Warrant, and all attendant papers for the reason that the

Defendant may flee prior to appearance on the complaint. This sealing order is

entered with the express exception that upon the Defendant’s arrest, the

government may provide copies of the aforementioned documents to the following

persons to facilitate the defendant’s appearance in court: the court and its staff,

United States Pretrial Services, the United States Probation Department, the United

States Marshal Service, the Defendant, the Federal Community Defender’s Officer,

and/or the Defendant’s attorney. The documents otherwise remain sealed for all

other purposes until unsealed by order of the court.
   Case 2:21-mj-30148-DUTY ECF No. 5, PageID.38 Filed 03/26/21 Page 2 of 2




                                         Respectfully submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         s/Mark Bilkovic
                                         Mark Bilkovic P48855
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9623

Dated: March 26, 2021

   IT IS SO ORDERED.
                                         s/Kimberly G. Altman
                                         Kimberly G. Altman
                                         United States Magistrate Judge
Entered: 3/26/2021
